Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 18, 2017

The Court of Appeals hereby passes the following order:

A18D0129. JOE W. PETERSON v. LOUIS DEKMAR et al.

      Inmate Joe W. Peterson filed a complaint, asserting claims for false arrest and
false imprisonment against twelve defendants, including several police officers
employed by the City of LaGrange. On December 15, 2016, the trial court entered an
order dismissing three of the defendants from the action. On August 25, 2017, the
trial court granted the remaining defendants’ motion for summary judgment against
all of Peterson’s claims. Peterson then filed this pro se application for discretionary
appeal on September 29, 2017.1 He also has filed a motion for the appointment of
counsel. We, however, lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-
35 are jurisdictional, and this Court cannot accept an application for appeal not made
in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Because this application was filed 35 days after entry of the order Peterson
seeks to appeal, it is untimely, and we lack jurisdiction to consider it. Accordingly,
this application is hereby DISMISSED.




      1
        Because he was incarcerated when he initiated this action, Peterson’s appeal
is controlled by the Prison Litigation Reform Act of 1996, OCGA § 42-12-1 et seq.
Under OCGA § 42-12-8, “[a]ppeals of all actions filed by prisoners shall be as
provided in Code Section 5-6-35,” the discretionary appeals statute.
     In light of this disposition, Peterson’s motion for the appointment of counsel
is hereby DENIED as MOOT.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/18/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.